Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	This allowance is in response to Applicant's amendment filed on August 12, 2022. Claims 21-32 and 37-38 are amended. Claims 21-43 currently pending and allowed. 

				Allowable Subject Matter
3.        Claims 21-43 are allowed.

				Reasons for Allowance
4.    	The following is an examiner’s statement of reasons for allowance:
	The prior art references most closely resembling Applicant’s claimed invention are Linden et al (US Application No. 2016/0048880 A1, hereinafter Linden) in view of Stirpe et al (US Application No. 20020173971 A1, hereinafter Stirpe). 
Linden teaches methods for augmenting a user's social networking profile with a third-party activity data to provide an augmented user profile that more accurately reflects interests and characteristics of a specific user. The augmented social networking profile allows for various targeting advertisement techniques, including targeted advertisements related to one or more products with which the user indicated a level of interest while interacting with the third-party content. Stirpe teaches a method to generate new interests or concepts to which the user is interested. The personal interests are brought to a content store in order to match the user's interests with content. 
  	However, Linden and Stirpe fail to teach or suggest, taken individually or in any combination, fail to teach or suggest identify users that accessed websites or content on websites from network session events associated with accessing the websites or the content, wherein the network session events at least identify network addresses from which the content or websites are accessed by the users or at least identify respective identifiers of the users; identify different topics in the websites or the content accessed by the users; generate user intent vector data structures for the users including relevancy values indicating user interest levels in the topics; identify a segment of the users associated with a same organization; generate an organization intent vector data structure from the user intent vector data structures for the segment of users associated with the organization; and determine an organization interest level of the organization in the topics based on the organization intent vector data structure as recited in independent claim 21. 
	However, Linden and Stirpe fail to teach or suggest, taken individually or in any combination, fail to teach or suggest  identify different topics in the websites, the webpages, or the content accessed by the users; generate user intent vector data structures for the users including relevancy values indicating user interests in the topics; identify users associated with same organizations among one or more organizations; generate organization intent vector data structures for each of the one or more organization from the user intent vector data structures for the users associated with the same organizations; and determine organization topics of interests as identified ones of the topics in the organization intent vector having relevancy values over a threshold value as recited in independent claim 32
	However, Linden and Stirpe fail to teach or suggest, taken individually or in any combination, fails to teach or suggest identify different topics in the content, the webpages, or the websites accessed by the users; generate user intent data structures for the users including relevancy values indicating user interest in the topics; identify users associated with same organizations (orgs) of a set of orgs; generate org intent data structures for each org of the set of orgs from the user intent data structures for the users associated with the same orgs; and determine, for each org, an org intent related to the topics based on respective org data structures as recited in independent claim 41.
The above limitations of independent claims 21, 32 and 41 provide the integration into a meaningful limitation that transforms the abstract idea into patent eligible. The claim as a whole effect an improvement to another technology or technical field, and provides meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
 	As per dependent claims 22-31, 33-40 and 42-43, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 21, 32, and 41. Therefore, these dependent claims are allowable for the same reason set forth in independent claims 21, 32, and 41 above. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Terminal Disclaimer
5. 	The terminal disclaimer filed on August 12, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10/810,604 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the PTO 892 form.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed Romain Jeanty whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROMAIN JEANTY/Primary Examiner, Art Unit 3623